Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 11/04/2019.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 12 state “in accordance with a determination that the metadata failed to be successfully inserted into the second data structure” as a limitation. However, in claim 1 it states that “in accordance with a determination that the metadata was successfully inserted”. Examiner requests clarification as to how these two determinations can be made after the same “insert” step. The two criteria seems to be in contradiction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
	Claim 17 is further rejected because it recites a computer program product and the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Furthermore, Applicant’s specification does not exclude above interpretation (Specification [0064: “The tangible computer-readable storage medium also can be non-transitory in nature.”]). Therefore, examiner advises amending the claim language to recite non-transitory computer readable storage medium. 
          Claims 18-20 depend on claim 17 and all are rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burchall (US 20090254594) and further in view of Bumbulis (US 20030204513).
As per claim 1, Burchall discloses A method for defragmenting metadata of a filesystem of a device, the method comprising: in response to receiving a trigger (Burchall [Abstract: Describes creating a tree structure.]):: 
obtaining the metadata from a first data structure, the first data structure comprising a first set of one or more [nodes] and a second set of one or more [nodes] (Burchall [0058: Explains data ; 
inserting the metadata obtained from the first data structure into a third set of one or more [nodes] of a second data structure, wherein the first data structure is organized differently from the second data structure (Burchall [0055: Describes moving pages to extents by copying content to “left” or second data structure.]); 
and in accordance with a determination that the metadata was successfully inserted into the second data structure, providing the second data structure as a replacement of the first data structure for the filesystem (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]), 
wherein use of the second data structure when compared to the first data structure provides for at least one of reduced storage space or reduced read counts associated with the metadata (Burchall [0057: Describes a defrag process where storage is reduced.]).
Burchall does not explicitly teach, however, Bumbulis in an analogous art teaches:
Set of one or more nodes (Bumbulis [0071: Teaches splitting and merging B-Tree pages.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the three with nodes of Bumbulis into the tree page module of Burchall to produce an expected result of determining nodes of a tree for manipulation of metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of efficient database command execution such as inserts and creating indices.

As per claim 2, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the first data structure is generated by inserting the metadata obtained from a third data structure, and wherein the metadata is organized in the first and second data structures according to a first sort order, and the metadata is organized in the third data structure according to a second sort order (Burchall [0056: Describing moving pages. See also figure 3 where the steps are illustrated.]).

As per claim 3, rejection for claim 2 is incorporated and further Burchall discloses The method of claim 2, wherein the first sort order is different from the second sort order (Burchall [0036: Describes organizing data that can change the order.]; [0057: Describes partial merge which also changes order.]).

As per claim 4, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, further comprising: in accordance with a determination that the metadata failed to be successfully inserted into the second data structure: 
forgo providing the second data structure as the replacement of the metadata for the filesystem; and continuing to use the first data structure for the metadata of the filesystem (Burchall [0067: “Defragmentation operations may be stopped for any number of reasons, such as hardware failure, software failure, explicit control directives, available computational resources, and so forth.”]).

As per claim 5, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the trigger is received from a server remote from the device, and wherein the trigger is included as part of an operating system software update (Burchall [0014: Operation system software]; [0079 and 0004: Teach defragmenting operation that is part of the operating system which include the software to execute defragment module. This module’s execution and preparation of the tree structure for defragmenting is interpreted as operating software update.]).

As per claim 6. The method of claim 1, rejection for claim 1 is incorporated and further Burchall discloses further comprising:
prior to receiving the trigger, using the first data structure to identify the metadata for the filesystem (Burchall [0004: “The enhanced DBMS may comprise a defragment detector module operative to identify a tree data structure as having a sequential data retrieval pattern.”]).

As per claim 7, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the metadata from the first data structure comprises at least one of a file name, a date, a file extension, a directory or extension attribute corresponding to a device application (Burchall [0023: Describes data structures that include “fields”.]).

As per claim 8, rejection for claim 1 is incorporated and further Burchall discloses The method of claim 1, wherein the third set of one or more nodes omits one or more entries from the second set of nodes (Burchall [See figure 3a where extent 1 is different from extent 2.]).

As per claim 9, rejection for claim 1 is incorporated and further Burchall discloses A device, comprising:
at least one processor; and a memory including instructions for defragmenting metadata of a filesystem that, when executed by the at least one processor, cause the at least one processor to:
in response to receiving a trigger from a server remote from the device (Burchall [Abstract: Describes creating a tree structure.])::
obtain the metadata from a first data structure, the first data structure comprising a first set of one or more [nodes] and a second set of one or more [nodes] (Burchall [0058: Explains data structure and use of trees.]; [0060: Describes use of pages and extents similar to metadata and set of nodes.]); insert the metadata obtained from the first data structure into a third set of one or more nodes of a second data structure (Burchall [0055: Describes moving pages to extents by copying content to “left” or second data structure.]), wherein the third set of one or more [nodes] omits one or more entries from the second set of nodes (Burchall [See figure 3a where extent 1 is different from extent 2.]); 
and in accordance with a determination that the metadata was successfully inserted into the second data structure, provide the second data structure as a replacement of the first data structure for the filesystem (Burchall [0056: Explains moving newly allocated page and correct page pointers as replacement.]).
Burchall does not explicitly teach, however, Bumbulis in an analogous art teaches:
Set of one or more nodes (Bumbulis [0071: Teaches splitting and merging B-Tree pages.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the three with nodes of Bumbulis into the tree page module of Burchall to produce an expected result of determining nodes of a tree for manipulation of metadata. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a method of efficient database command execution such as inserts and creating indices.

As per claim 16, rejection for claim 9 is incorporated and further Burchall discloses The device of claim 9, wherein use of the second data structure when compared to the first data structure provides for at least one of reduced storage space or reduced read counts associated with the metadata (Burchall [0057: Describes a defrag process where storage is reduced.]).

Claims 10-15 are the device claims corresponding to method claims 2-7, respectively. Thus, claims 10-15 are rejected under the same rationale set forth in connection the rejections of claims 2-7, respectively.

Claims 17-20 are the computer program product claims corresponding to device claims 9-11 and 13, respectively.  Burchall discloses a computer-readable medium (¶ [0017]) for executing the device of claims 9-11 and 13.  Thus, claims 17-20 are rejected under the same rationale set forth in connection the rejections of claims 9-11 and 13, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzhardinge (US 20170060924) – Teaches using B-Tree structure to store values and metadata.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 10/22/2021
/TAELOR KIM/
Primary Examiner, Art Unit 2156